DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Carl J. Pellegrini on March 9th, 2022.
Claims are amended as follows:
1.	(Currently Amended): A wireless terminal comprising:
a transmitter configured to transmit, when the wireless terminal is included in a plurality of groups, to a communication device that controls a voice communication relating to the plurality of groups, volume information for determining volume on the voice communication relating to the plurality of groups;
a receiver configured to be capable of receiving, from the communication device, a plurality of pieces of voice data on the voice communication relating to the plurality of groups and a synthesized data which is synthesized the plurality of pieces of voice data based on the volume information; and
a processor configured to synthesize, when the receiver receives the plurality of pieces of voice data, the plurality of pieces of voice data based on the volume information,
wherein said volume information includes a volume level of another voice communication.

2.	(previously presented):  The wireless terminal according to claim 1, wherein
the volume information includes information on a synthesis ratio of volume of another voice communication to first volume of one voice communication included in the voice communication relating to the plurality of groups.

3.	(previously presented): The wireless terminal according to claim 2, wherein
the volume information includes identification information identifying each group included in the plurality of groups.

4.	(previously presented): The wireless terminal according to claim 1, further comprising a memory, wherein
the volume information to be stored in the memory is  the same as the volume information to be transmitted to the communication device, and
the processor synthesizes the plurality of pieces of voice data based on the volume information to be stored in the memory.

5.	(Canceled).

6.	(previously presented): The wireless terminal according to claim 1, wherein


7.	(Currently Amended): A server comprising:
a receiver configured to receive volume information for determining volume on a voice communication relating to a plurality of groups; 
a processor configured to determine whether or not to synthesize a plurality of pieces of voice data on the voice communication relating to the plurality of groups, when it is determined to synthesize the pieces of voice data, determine volume, based on the volume information, and synthesize the plurality of pieces of voice data of the voice communication relating to the plurality of groups, based on the determined volume; and
a transmitter configured to transmit the plurality of pieces of voice data to a wireless terminal having the volume information when it is determined not to synthesize, and transmit a synthesized data which is synthesized the plurality of pieces of voice data to the wireless terminal when it is determined to synthesize,
wherein said volume information includes a volume level of another voice communication.

8.	(previously presented): The server according to claim 7, wherein
the transmitter that transmits the synthesized data to the wireless terminal through a unicast bearer.

9.	(previously presented): The server according to claim 7, wherein


10.	(previously presented): The server according to claim 9, wherein
the volume information includes identification information identifying each group included in the plurality of groups.

11.	(previously presented): The server according to claim 7, further comprising a memory, wherein
the volume information to be stored in the memory is the same as the volume information to be received by the receiver, and
the processor synthesizes the plurality of pieces of voice data based on the volume information to be stored in the memory.

12-19. (Cancelled)

20.	(Currently Amended): A communications method for a wireless terminal, comprising:
transmitting, when the wireless terminal is included in a plurality of groups, volume information for determining volume on a voice communication relating to the plurality of groups, to a communication device that controls the voice communication relating to the plurality of groups; 

synthesizing, when the receiver receives the plurality of pieces of voice data, the plurality of pieces of voice data based on the volume information,
wherein said volume information includes a volume level of another voice communication.

21.	(previously presented): The communications method according to claim 20, wherein
the volume information includes information on a synthesis ratio of volume of another voice communication to first volume of one voice communication included in the voice communication relating to the plurality of groups.

22.	(previously presented): The communications method according to claim 21, wherein
the volume information includes identification information identifying each group included in the plurality of groups.

23.	(previously presented): The communications method according to claim 20, wherein
the volume information to be stored in the wireless terminal is the same as the volume information to be transmitted to the communication device.

24.	(Canceled).

25.	(previously presented): The communications method according to claim 20, wherein
the voice communication relating to the plurality of groups is performed through a multicast bearer, when the wireless terminal receives the plurality of pieces of voice data.

26-41. (Cancelled).

Allowable Subject Matter
Claims 1-4, 6-11, 20-23 and 25 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Claims are allowed in view of the Examiner’s amendment made above. 
          
With respect to the allowed independent claims 1:
The closest prior art, Goel et al. (US 20140228011, hereinafter “Goel”), teaches:
A wireless terminal  (an access terminal 200, in Fig. 2 and Fig. 3) comprising a transmitter configured to transmit (e.g., transceiver 206; Fig. 2), when the wireless terminal is included in a plurality of groups (see, establishing group communication session in steps 400-415 in Fig. 4A, 400B-420B in Fig. 4B, 500A-525A in Fig. 5A), to a communication device (Application server 170)  that controls a voice communication relating to the plurality of groups (FIG. 7 illustrates a server-based process of selectively mixing media frames into output frames), volume information for determining volume on the voice communication relating to the plurality of groups (The user-specified mixing preference can be obtained either from the at least one access terminal itself or alternatively from a separate administrator. For example, an operator of AT A may determine that it does not want to present media from AT D, and may thereby configure the user-specified mixing preference to block (or de-emphasize) AT D's media from delivery to AT A. For example, AT D's media can be omitted altogether, or simply de-emphasized (e.g., reduced in volume relative to media from other ATs, etc, Para.  [0114] and in accordance with the user-specified mixing preference, media from the first subset of group members can function to include (or emphasize, such as by increasing relative volume) media from group members in the first subset and/or to exclude (or de-emphasize) media from other group members that are not in the first subset, Para. [0115])).”


Goel, does not teach or suggest the following novel features:
“A wireless terminal comprising a receiver configured to be capable of receiving, from the communication device, a plurality of pieces of voice data on the voice communication relating to the plurality of groups and a synthesized data which is synthesized the plurality of pieces of voice data based on the volume information and a processor configured to synthesize, when the receiver receives the plurality of pieces of voice data, the plurality of pieces of voice data based on the volume information, wherein said volume information includes a volume level of another voice communication”, in combination with all the recited limitations of the claim 1.

With respect to the allowed independent claims 7:
The closest prior art, Goel et al. (US 20140228011, hereinafter “Goel”), teaches:
“A server (The communication device 1200 can correspond to any of the above-noted communication devices, including application server 170, Para. [0145]) comprising: a receiver (receive and/or transmit information 1205) configured to receive volume information for determining volume on a voice communication (The user-specified mixing preference can be obtained either from the at least one access terminal itself or alternatively from a separate administrator. For example, an operator of AT A may determine that it does not want to present media from AT D, and may thereby configure the user-specified mixing preference to block (or de-emphasize) AT D's media from delivery to AT A. For example, AT D's media can be omitted altogether, or simply de-emphasized (e.g., reduced in volume relative to media from other ATs, etc, Para.  [0114] relating to a plurality of group (see, establishing group communication session in steps 400-415 in Fig. 4A, 400B-420B in Fig. 4B, 500A-525A in Fig. 5A); and a processor (the logic configured to process information 1210 can include at least a processor, Para. [0147]) configured to determine volume, based on the volume information, and synthesize a voice of the voice communication relating to the at least one group, based on the determined volume (in accordance with the user-specified mixing preference, media from the first subset of group members can function to include (or emphasize, such as by increasing relative volume) media from group members in the first subset and/or to exclude (or de-emphasize) media from other group members that are not in the first subset, Para. [0115] and a user-defined mixing preference specifying an interest in AT A's media and a disinterest in AT B's media could function to include AT A's media at higher -volume (e.g., emphasized) in a corresponding output frame and/or mixing AT B's media at a lower -volume (e.g., de-emphasized) in the corresponding output frame, with any "neutral" media sources having their media added to the corresponding output frame at a "normal" volume, Para. [0130]).”
However, The closest prior art, Goel, does not teach or suggest the following novel features:
“A server comprising a processor configured to determine whether or not to synthesize a plurality of pieces of voice data on the voice communication relating to the plurality of groups, when it is determined to synthesize the pieces of voice data, , and synthesize the plurality of pieces of voice data of the voice communication relating to the plurality of groups, based on the determined volume; and a transmitter configured to transmit the plurality of pieces of voice data to a wireless terminal having the volume information when it is determined not to synthesize, and transmit a synthesized data which is synthesized the plurality of pieces of voice data to the wireless terminal when it is determined to synthesize, wherein said volume information includes a volume level of another voice communication”, in combination with all the recited limitations of the claim 7. 

With respect to the allowed independent claims 20:
The closest prior art, Goel et al. (US 20140228011, hereinafter “Goel”), teaches:
“A communications method for a wireless terminal (an access terminal 200, in Fig. 2 and Fig. 3), comprising: transmitting (e.g., transceiver 206; Fig. 2), when the wireless terminal is included in a plurality of group (see, establishing group communication session in steps 400-415 in Fig. 4A, 400B-420B in Fig. 4B, 500A-525A in Fig. 5A), volume information for determining volume on a voice communication relating to the plurality of group  (The user-specified mixing preference can be obtained either from the at least one access terminal itself or alternatively from a separate administrator. For example, an operator of AT A may determine that it does not want to present media from AT D, and may thereby configure the user-specified mixing preference to block (or de-emphasize) AT D's media from delivery to AT A. For example, AT D's media can be omitted altogether, or simply de-emphasized (e.g., reduced in volume relative to media from other ATs, etc, Para.  [0114] and in accordance with the user-specified mixing preference, media from the first subset of group members can function to include (or emphasize, such as by increasing relative volume) media from group members in the first subset and/or to exclude (or de-emphasize) media from other group members that are not in the first subset, Para. [0115])), to a communication device (Application server 170) that controls the voice communication relating to the plurality of group (FIG. 7 illustrates a server-based process of selectively mixing media frames into output frames).”
However, The closest prior art, Goel, does not teach or suggest the following novel features:
“A communications method for a wireless terminal, comprising receiving, from the communication device, a plurality of pieces of voice data on the voice communication relating to the plurality of groups and a synthesized data which is synthesized the plurality of pieces of voice data based on the volume information; and synthesizing, when the receiver receives the plurality of pieces of voice data, the plurality of pieces of voice data based on the volume information, wherein said volume information includes a volume level of another voice communication”, in combination with all the recited limitations of the claim 20.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641